Title: To Thomas Jefferson from Edward Tiffin, 18 November 1807
From: Tiffin, Edward,Morrow, Jeremiah
To: Jefferson, Thomas


                        
                            Sir.
                            Washington Novr. 18th. 07
                        
                        We beg leave to mention, that in our opinion General David Zeiglar “an Old revolutionary Officer” woud accept
                            “altho’ he is not an applicant” the office of Surveyor of the port of Cincinnati, and that the appointment could not be
                            better filled.
                        we are requested to mention that John W Browne is an applicant, and that we think he might do very well—his
                            politics like the Generals are correct and his capability unquestionable.
                        with great respect we are Sir Your obt servts.
                        
                            Edward Tiffin
                            
                            Jeremiah Morrow
                            
                        
                    